*476In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, and the Law Guardian separately appeals, as limited by their respective briefs, from so much of an order of the Family Court, Suffolk County (Snellenburg, J.H.O.), entered September 29, 2004, as, after a hearing, permitted the mother to permanently relocate to the state of Florida with the subject child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly determined that it was in the child’s best interests to permit the mother to permanently relocate to Florida with the child (see Matter of Tropea v Tropea, 87 NY2d 727 [1996]; Miller v Pipia, 297 AD2d 362, 365-366 [2002]). The child’s desires, while properly considered, are not determinative (see Eschbach v Eschbach, 56 NY2d 167, 173 [1982]; Matter of Schimler v Schimler, 203 AD2d 580, 581 [1994]). As there is a sound and substantial basis in the record for the Family Court’s determination, it should not be disturbed (see Matter of Rory H. v Mary M., 13 AD3d 373 [2004]). H. Miller, J.P., Cozier, Ritter and Fisher, JJ., concur.